     Case 3:19-cv-00710 Document 144 Filed 10/06/20 Page 1 of 1 PageID #: 8458




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION


JONATHAN R., et al.,

               Plaintiffs,

v.                                                       Case No.: 3:19-cv-00710


JIM JUSTICE, et al.,

               Defendants.



                                         ORDER

        At the request of Plaintiffs’ counsel, a telephonic discovery conference shall take

place on Tuesday, October 13, 2020 at 2:00 p.m. EDT, before the undersigned

United States Magistrate Judge. The number required to connect to the telephonic

discovery conference has previously been provided to counsel by the Court.

        The Clerk is instructed to provide a copy of this Order to all counsel of record and

any unrepresented party.

                                           ENTERED: October 6, 2020
